Citation Nr: 1514740	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  14-09 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for a left hip disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

5.  Entitlement to a rating greater than 10 percent for right knee degenerative arthritis with limitation of motion.

6.  Entitlement to an initial compensable rating for left hand degenerative changes.

7.  Entitlement to an initial compensable rating for right hand degenerative changes.  



REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to February 1952.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that in pertinent part granted service connection for right knee degenerative arthritis; denied service connection for a left knee disorder, bilateral hip and bilateral hand disorders; and denied entitlement to TDIU.  

In January 2012, a videoconference hearing was held before the undersigned.  In March 2012, the Board remanded the appeal for additional development.  

In April 2013, the Board denied an initial rating in excess of 20 percent for right knee degenerative arthritis with subluxation and granted an initial separate 10 percent rating for right knee degenerative arthritis with limitation of motion.  The issues of service connection for left knee, and bilateral hip and bilateral hand disorders, and entitlement to TDIU were again remanded.  

In May 2013, the RO granted service connection for degenerative changes of the right and left hands.  As such, those issues were resolved.  The RO also implemented the grant of a separate 10 percent rating for right knee degenerative arthritis with limitation of motion.  

The Board's April 2013 decision as to the rating assigned for right knee degenerative arthritis based on limitation of motion is final.  See 38 U.S.C.A. § 7104 (West 2014).  Nonetheless, following implementation of the grant, the RO accepted a notice of disagreement as to the rating assigned.  A statement of the case was furnished on this issue in March 2014 and the Veteran submitted a timely Form 9.  He also testified at another videoconference hearing before the undersigned in February 2015.  Accordingly, the Board accepts jurisdiction of this issue.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (by treating the matter as if it were part of the timely filed Substantive Appeal, VA waived any objections it might have had to the timeliness of filing).

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to a rating greater than 10 percent for right knee degenerative arthritis with limitation of motion, entitlement to initial compensable ratings for degenerative joint disease of the right and left hands, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  A chronic left knee disorder was not shown during service or for many years after and the preponderance of the evidence is against finding that it is proximately due to or aggravated by service-connected disability.  

2.  A chronic right hip disorder was not shown during service or for many years after and the preponderance of the evidence is against finding that it is proximately due to or aggravated by service-connected disability.  

3.  A chronic left hip disorder was not shown during service or for many years after and the preponderance of the evidence is against finding that it is proximately due to or aggravated by service-connected disability.  


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred or aggravated during active service and is not secondary to service-connected disability.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  A right hip disorder was not incurred or aggravated during active service and is not secondary to service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.

3.  A left hip disorder was not incurred or aggravated during active service and is not secondary to service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in April 2010 and May 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The letters also provided notice as to how VA assigns disability ratings and effective dates.  The claims were most recently readjudicated in the March 2014 supplemental statement of the case.  

VA also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, and identified private records.  The Board previously determined that the May 2012 VA examination was inadequate because it did not offer an opinion on secondary service connection.  The Veteran was afforded additional examination in July 2013.  In March and December 2014, the attorney argued that the RO again failed to follow the remand directives because the supplemental statement of the case did not consider private records indicating that knee pain could be related to rheumatic fever.  Initially, the Board notes that it requested the examiner to comment on the private records, not the RO.  On review, the examiner considered these records and addressed secondary service connection, to include aggravation.  Thus, the examination report is considered adequate and the Board finds substantial compliance with the previous remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999).

The Veteran provided testimony at Board hearings.  The undersigned's actions at the hearings supplemented the VCAA and complied with any hearing related duties. 

In summary, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of the adjudication of the issues decided herein.  See 38 C.F.R. § 3.159(c) (2014).  


Analysis

Service connection for left knee and bilateral hip disorders

The Veteran contends that service connection is warranted for his left knee and right and left hip disorders.  At the videoconference hearings and in various statements, he asserts that his claimed disorders are related to service-connected disability, namely rheumatic valvulitis.  In a March 2014 statement, he reported that since 1952 he has suffered lower extremity pain in the left knee and bilateral hips and he believes that his conditions are related to the rheumatic fever he had during service.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

Where a Veteran served continuously for 90 days or more during a period of war or during peacetime service after December 31, 1946, service connection will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014). 

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service treatment records show that the Veteran was hospitalized in December 1951 for rheumatic valvulitis.  At that time, the Veteran reported migratory arthralgia involving the hip, knee and ankle of the left leg one year prior.  Service records are otherwise negative for complaints related to the left knee or hips and on separation examination in February 1952, the lower extremities were reported as normal on clinical evaluation.  

Private medical records show multi-joint complaints many years after service.  A January 1996 record documents a history of polyarthritis with a remote history of rheumatic fever.  A July 1999 record includes an impression of polyarthritis probably secondary to degenerative joint disease.  

A January 2009 record from a private heart, lung and vascular center documents complaints of left knee pain and it was noted that he had not had much luck with pain relief through orthopedics.  They discussed that continued pain could be due to rheumatic fever and he was referred to rheumatology.  

An April 2009 statement from a private rheumatologist notes degenerative disease in the knees and other joints, especially the hands.  The physician felt that at least part of the process was related to a diffuse degenerative disease consistent with CPPD [calcium pyrophosphate deposition].  The physician further noted that while the rheumatoid factor and sedimentation rate were both normal, he did have an elevated anti-CCP which had a high specificity (but not 100 percent) for rheumatoid arthritis and this opened the question as to an overlapping rheumatoid process.  The Veteran subsequently underwent a total knee replacement on the left.

On VA examination in May 2012, the Veteran reported hip pain since service.  He also reported that he complained of knee pain during service.  Diagnosis was bilateral hip strain and degenerative joint disease of the left knee.  The examiner opined that the claimed conditions (left knee and bilateral hip) were less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support of this statement, the examiner stated that joint inflammation associated with rheumatic fever is transient and does not lead to long term joint inflammation or destruction based on current medical literature.  

VA outpatient records dated in October 2012 note that hip films showed minimal osteoarthritic changes.  

The Veteran most recently underwent a VA examination in July 2013.  The examiner provided the following opinion:

C-file was reviewed.  Private medical records dated 4/2009 was reviewed.  I would disagree with this opinion, as veteran has documented degenerative arthritis knees, meniscal tear knee and does not have any indication of rheumatoid process as yet.  Claimant is noted to have degenerative arthritis right and left hand, left knee along with bilateral hip strain.  Rheumatic fever is an inflammatory disease that occurs following a Streptococcus pyogenes infection.  A temporary migrating inflammation of the large joints, usually starting in the legs and migrating upwards.  The only long term complications recognized in medical literature are cardiac complications.  Arthritis or inflammation of joints is transitory and has no reported link with later development of DJD which the Veteran is suffering from.  Claimed disability (left knee, right and left hip ...) is less likely than not caused by or aggravated by service connected rheumatic heart disability.  Rationale is that there is no evidence in current literature to suggest that rheumatic fever leads to long term joint complications.  

On review, a chronic disorder of the left knee or hips was not noted during active service or shown for many years thereafter.  The Board acknowledges the Veteran's reports of lower extremity complaints since service and acknowledges that he is competent to report his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he has personal knowledge).  The Board, however, does not find his statements supported by the overall evidence of record.  That is, his lower extremities were reported as normal at separation and complaints and findings related to the left knee and hips were not documented until many years following service.  

Service connection on a presumptive basis is not for consideration as the Veteran had less than 90 days of active service.  Regardless, there is no evidence of left knee and/or bilateral hip arthritis manifested to a compensable degree within one year following discharge.  

As concerns secondary service connection, the Board finds the July 2013 VA opinion highly probative.  It was based on physical examination and review of the record and was supported by adequate rationale.  

The Board acknowledges the medical evidence suggesting that the Veteran's joint pain "could be" due to rheumatic fever and that there were questions as to an overlapping rheumatoid process.  This evidence, however, is speculative and does not outweigh the probative VA opinion discussed herein.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  

To the extent the Veteran and his representative assert a nexus between service-connected rheumatic valvulitis and claimed left knee and bilateral hip disorders, there is no indication that they have any medical expertise or training in determining causal connections and their assertions are not probative.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).

In summary, the record does not contain probative evidence showing a link between the claimed disorders and any event or incident of the Veteran's period of active service, nor does it show that they are proximately due to or aggravated by service-connected disability.  The preponderance of the evidence is against the claims and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102 (2015).  


ORDER

Service connection for a left knee disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for a left hip disorder is denied.


REMAND

Right knee

At the February 2015 hearing, the Veteran testified that his right knee has worsened since his last VA examination.  Given the Veteran's contentions and the length of time since the last examination, the Board finds that additional examination is needed.  See 38 C.F.R. § 3.327 (2014); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Review of the virtual folders shows that VA records were last printed in March 2014.  Updated VA medical records should be obtained on remand.  38 C.F.R. § 3.159(c)(2).

Right and left hands

In May 2013, the RO granted service connection for degenerative changes of the right and left hands and assigned a noncompensable rating.  In June 2013, the Veteran submitted a notice of disagreement with the ratings assigned.  A remand is needed so that a statement of the case can be furnished on these issues.  Manlincon v. West, 12 Vet. App. 238 (1999).  

TDIU

In December 2012, the RO granted service connection for rheumatic valvulitis and assigned a 100 percent total schedular rating effective the date of claim.  As such, the RO determined that the issue of entitlement to TDIU was moot.  

In its April 2013 remand, the Board found that the issue was not moot and must be adjudicated.  See Bradley v. Peake, 22 Vet. App 280 (2008).  In the Bradley case, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating could be warranted in addition to a schedular 100 percent evaluation, where the TDIU could be granted for a disability other than the disability for which a 100 percent rating was in effect, explaining that under such circumstances, there was no "duplicate counting of disabilities."  Id. at 293.  

The question thus remains whether the Veteran is unemployable due to his service-connected orthopedic disabilities (degenerative arthritis of the right knee and degenerative changes of the right and left hands).  These rating issues are remanded herein and are inextricably intertwined with the TDIU issue.  See Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).  Thus, the TDIU issue must be deferred pending completion of those claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request records from the VA Medical Center in Oklahoma City for the period from March 2014 to the present.  

2.  Schedule the Veteran for a VA joints examination to determine the current nature and severity of service-connected right knee degenerative arthritis.  The VBMS and Virtual VA folders must be available for review.  In accordance with the latest worksheet for rating knee disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of right knee degenerative arthritis.  A complete rationale for any opinion expressed must be provided.  

3.  Issue a statement of the case addressing entitlement to initial compensable ratings for degenerative changes of the right and left hands.  If, and only if, the appellant completes his appeal by filing a timely substantive appeal on these issues should they be returned to the Board.

4.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to a rating greater than 10 percent for right knee degenerative arthritis with limitation of motion and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


